EXHIBIT 10.2
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




                      This Amended and Restated EMPLOYMENT AGREEMENT (this
“Agreement") is made and entered into as of November 15, 2007 by and among
Keystone Nazareth Bank & Trust Company (the “Bank”), KNBT Bancorp, Inc. (the
“Company”) (the Bank and the Company are collectively referred to as the
“Employer”), and Eugene T. Sobol (the "Executive").




W I T N E S S E T H :




                      WHEREAS, the Executive is currently employed as the Senior
Executive Vice President, Chief Financial Officer and Treasurer of the Company
and the Bank pursuant to an amended and restated employment agreement between
the Company, the Bank and the Executive effective December 28, 2006 (the “Prior
Agreement”);


                      WHEREAS, the Company and the Bank desire to amend and
restate the Prior Agreement in order to make changes to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”);


                      WHEREAS, the Employer desires to ensure that the Company
and the Bank are assured of the continued availability of the Executive's
services as provided in this Agreement; and


                      WHEREAS, the Executive is willing to serve the Company and
the Bank on the terms and conditions hereinafter set forth.


                      NOW, THEREFORE, in consideration of the premises and the
mutual covenants and conditions hereinafter set forth, the Employer and the
Executive hereby agree as follows:


SECTION 1.
EFFECTIVE DATE; EMPLOYMENT.



                      For purposes of this Agreement, “Effective Date” shall
mean December 31, 2004, provided that this amendment and restatement shall be
effective as of the date first written above.  The Employer agrees to employ the
Executive, and the Executive hereby agrees to such employment, during the period
and upon the terms and conditions set forth in this Agreement.


SECTION 2.
EMPLOYMENT PERIOD.



                      (a) The terms and conditions of this Agreement shall be
and remain in effect through December 31, 2009 (the "Employment Period").



1

--------------------------------------------------------------------------------



                      (b) Nothing in this Agreement shall be deemed to prohibit
the Employer at any time from terminating the Executive's employment during the
Employment Period for any reason upon at least 30 days written notice to the
Executive, other than termination for Cause which shall be governed by Section
10 hereof, provided that the relative rights and obligations of the Employer and
the Executive in the event of any such termination shall be determined under
this Agreement.


SECTION 3.
DUTIES.



                      Throughout the Employment Period, the Executive shall
serve as the Senior Executive Vice President, Chief Financial Officer and
Treasurer of each Employer, having such power, authority and responsibility and
performing such duties as are prescribed by or under the Bylaws of each of the
Company and the Bank and as are customarily associated with such positions.  The
Executive shall devote his full business time, attention, skills and efforts
(other than during weekends, holidays, vacation periods, and periods of illness
or leaves of absence and other than as permitted or contemplated by Section 7
hereof) to the business and affairs of the Employer and shall use his best
efforts to advance the interests of the Employer.


SECTION 4.
CASH AND OTHER COMPENSATION.



                      (a) In consideration for the services to be rendered by
the Executive hereunder, the Employer shall pay to him a salary of two hundred
sixty-two thousand and six hundred fifty dollars ($262,650) annually (“Base
Salary”).  The Executive's Base Salary shall be payable in approximately equal
installments in accordance with the Company’s and the Bank’s customary payroll
practices for senior officers.  Base Salary shall include any amounts of
compensation deferred by the Executive under any tax-qualified retirement or
welfare benefit plan or any other deferred compensation arrangement.  The Board
of Directors of the Company (the “Company Board”) and the Board of Directors of
the Bank (the “Bank Board”) shall review the Executive's annual rate of salary
at such times during the Employment Period as they deem appropriate, but not
less frequently than once every twelve months, and may, in their respective
discretion, approve an increase therein.  In addition to salary, the Executive
may receive other cash compensation from the Employer for services hereunder at
such times, in such amounts and on such terms and conditions as the Company
Board or the Bank Board may determine from time to time.  Any increase in the
Executive’s annual salary shall become the Base Salary of the Executive for
purposes hereof.  The Executive’s Base Salary as in effect from time to time
cannot be decreased by the Employer without the Executive’s express prior
written consent.


                      (b) The Executive shall be entitled to participate in an
equitable manner with all other executive officers of the Employer in
discretionary bonuses as authorized by the Company Board and/or the Bank Board
to executive officers.  No other compensation provided for in this Agreement
shall be deemed a substitute for the Executive’s right to participate in such
bonuses when and as declared by the Company Board and/or the Bank Board.

2

--------------------------------------------------------------------------------



SECTION 5.
EMPLOYEE BENEFIT PLANS AND PROGRAMS.



                      (a) During the Employment Period, the Executive shall be
treated as an employee of the Company and the Bank and shall be entitled to
participate in and receive benefits under any and all qualified or non-qualified
retirement, pension, savings or profit-sharing plans, any and all group life,
health (including hospitalization, medical and major medical), dental, accident
and long term disability insurance plans, and any other employee benefit and
compensation plans (including, but not limited to, any incentive compensation
plans or programs, stock option and appreciation rights plans and restricted
stock plans) as may from time to time be maintained by, or cover employees of,
the Company and the Bank, in accordance with the terms and conditions of such
employee benefit plans and programs and compensation plans and programs and
consistent with the Company's and the Bank’s customary practices.  The level of
participation in any restricted stock plan shall be at a level which is deemed
appropriate by the Company Board or the committee that administers such
plan.  Nothing paid to the Executive under any such plan or program will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.


                      (b) During the Employment Period, the Employer shall
provide the Executive with an automobile allowance equal to $900 per month,
payable monthly.


SECTION 6.
INDEMNIFICATION AND INSURANCE.



                      (a) During the Employment Period and for a period of six
years thereafter, the Employer shall cause the Executive to be covered by and
named as an insured under any policy or contract of insurance obtained by them
to insure their directors and officers against personal liability for acts or
omissions in connection with service as an officer or director of the Employer
or service in other capacities at the request of the Employer.  The coverage
provided to the Executive pursuant to this Section 6 shall be of the same scope
and on the same terms and conditions as the coverage (if any) provided to other
officers or directors of the Employer or any successors.


                      (b) To the maximum extent permitted under applicable law,
the Employer shall indemnify the Executive against and hold him harmless from
any costs, liabilities, losses and exposures that may be incurred by the
Executive in his capacity as a director or officer of the Employer or any
subsidiary or affiliate.


SECTION 7.
OUTSIDE ACTIVITIES.



                      The Executive may (a) serve as a member of the boards of
directors of such business, community and charitable organizations as he may
disclose to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of his duties
under this Agreement or present any conflict of interest.  The Executive may
also engage in personal business and investment activities which do not
materially interfere with the performance of his duties hereunder, provided that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Employer and generally applicable
to all similarly situated executives. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall continue to
perform services for the Company in accordance with this Agreement but shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.

3

--------------------------------------------------------------------------------



SECTION 8.
WORKING FACILITIES AND EXPENSES.



                      It is understood by the parties that the Executive's
principal place of employment shall be at the Employer's principal executive
office located in Bethlehem, Pennsylvania, or at such other location within
25 miles of the address of such principal executive office, or at such other
location as the Employer and the Executive may mutually agree upon.  The
Employer shall provide the Executive at his principal place of employment with a
private office, secretarial services and other support services and facilities
suitable to his position with the Employer and necessary or appropriate in
connection with the performance of his assigned duties under this
Agreement.  The Employer shall reimburse the Executive for his ordinary and
necessary business expenses attributable to the Employer’s business, including,
without limitation, the Executive's travel and entertainment expenses incurred
in connection with the performance of his duties for the Employer under this
Agreement, in each case upon presentation to the Employer of an itemized account
of such expenses in such form as the Employer may reasonably require. Such
reimbursement shall be paid promptly by the Employer and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.


SECTION 9.
TERMINATION OF EMPLOYMENT WITH BENEFITS.



                      (a) The Executive shall be entitled to the benefits
described in Section 9(b) in the event that either prior to a Change in Control
or more than two years after a Change in Control as defined in Section 11(a):


(i) his employment with the Employer terminates during the Employment Period as
a result of the Executive's termination for Good Reason (as defined in Section
9(a)(i)(A) and (B) of this Agreement), which shall mean a termination based on
the following:


                      (A) any material breach of this Agreement by either
Employer, including, without limitation any of the following: (1) a material
diminution in the Executive’s base compensation, (2) a material diminution in
the Executive’s authority, duties or responsibilities as prescribed in Section
3, or (3) a material diminution in the authority, duties or responsibilities of
the officer to whom the Executive is required to report, or


                      (B) any material change in the geographic location at
which the Executive must perform his services under this Agreement;


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to each Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a notice of
termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period; or

4

--------------------------------------------------------------------------------



(ii) the Executive's employment with the Employer is terminated by the Employer
during the Employment Period for any reason other than for "cause," death or
“Disability,” as provided in Section 10(a).


                      (b) Upon the termination of the Executive’s employment
pursuant to Section 9(a) of this Agreement either prior to a Change in Control
as defined in Section 11(a) or more than two years after a Change in Control,
the Employer shall pay and provide to the Executive (or, in the event of his
subsequent death, to his estate):


(i) his earned but unpaid Base Salary (including, without limitation, all items
which constitute wages under applicable law and the payment of which is not
otherwise provided for in this Section 9(b)) as of the date of the termination
of his employment, with such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;


(ii) the benefits, if any, to which he is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Company's and the Bank’s officers and employees through the date
of the termination of his employment;


(iii) continued group life, health, dental, accident and long term disability
insurance benefits, in addition to that provided pursuant to Section 9(b)(ii),
and after taking into account the coverage provided by any subsequent employer,
if and to the extent necessary to provide for the Executive, for the  period
beginning on the date on which his employment terminates and ending on the
earlier of (A) the last day of the Employment Period (the “Remaining Employment
Period”) or (B) 24 months from the date of termination (with such lesser period
being the “Coverage Period”), coverage equivalent to the coverage to which he
would have been entitled under such plans if he had continued to be employed
during such period; provided that any insurance premiums payable by the Employer
or any successors pursuant to this Section 9(b)(iii) shall be payable at such
times and in such amounts as if the Executive was still an employee of the
Employer, subject to any increases in such amounts imposed by the insurance
company or COBRA, and the amount of insurance premiums required to be paid by
the Employer in any taxable year shall not affect the amount of insurance
premiums required to be paid by the Employer in any other taxable year; and
provided further that if the participation of the Executive or other covered
dependents in any group insurance plan is barred, the Employer shall either
arrange to provide such persons with insurance benefits substantially similar to
those which the Executive was entitled to receive under such group insurance
plan or, if such coverage cannot be obtained, pay a lump sum cash equivalency
amount within thirty (30) days following the Date of Termination based on the
annualized rate of premiums being paid by the Employer as of the date of
termination of employment.


(iv) (A) if his termination occurs prior to June 1, 2009, within 30 days
following the date on which his employment terminates, a lump sum payment equal
to two times the Executive’s aggregate taxable income from the Employer reported
on the Form W-2 (excluding any income related to stock options) for the calendar
year preceding the year in which the date of termination occurs, with such lump
sum to be paid in lieu of all other payments of Base Salary or bonuses provided
for under this Agreement in respect of the Coverage Period; or

5

--------------------------------------------------------------------------------



(B) if his termination occurs after May 31, 2009, within 30 days following the
date on which his employment terminates, a lump sum payment, in an amount equal
to the sum of the present value of the:


(i)           Base Salary that the Executive would have earned if he had
continued to be employed during the Coverage Period at the highest annual rate
of Base Salary achieved during the Employment Period, with such present value to
be determined using a discount rate equal to the applicable short-term federal
rate prescribed under Section 1274(d) of the Code, compounded using the
compounding periods corresponding to the Company's and the Bank’s regular
payroll periods for their officers, and with such lump sum to be paid in lieu of
all other payments of Base Salary provided for under this Agreement in respect
of the Coverage Period; and


(ii)           payments that would have been made to the Executive under any
cash bonus or long-term or short-term cash incentive compensation plan
maintained by, or covering employees of, the Company and the Bank if he had
continued to be employed during the Coverage Period and had earned in each
calendar year that ends during the Coverage Period a bonus or incentive award
that equals the highest annual bonus or incentive award paid to the Executive
during the preceding 36 calendar months, with the present value of such payments
to be determined using a discount rate equal to the applicable short-term
federal rate prescribed under Section 1274(d) of the Code, compounded using the
compounding periods corresponding to the Company’s and the Bank’s schedule of
paying bonuses;


(v) within 30 days following the date on which his employment terminates, a lump
sum payment in an amount equal to the excess, if any, of:


(A) the present value of the aggregate benefits to which he would be entitled
under any and all qualified defined benefit pension plans and non-qualified
plans related thereto maintained by, or covering employees of, the Company and
the Bank if he were 100% vested thereunder and had continued to be employed
during the Coverage Period at the highest annual rate of Base Salary achieved
during the Employment Period; over


(B) the present value of the benefits to which he is actually entitled under
such defined benefit pension plans as of the date on which his employment
terminates;, with such present values to be determined using the mortality
tables prescribed under Section 415(b)(2)(E)(v) of the Code and a discount rate,
compounded monthly, equal to the annualized rate of interest prescribed by the
Pension Benefit Guaranty Corporation for the valuation of immediate annuities
payable under terminating single-employer defined benefit plans for the month in
which the Executive's employment terminates ("Applicable PBGC Rate");



6

--------------------------------------------------------------------------------



(vi) within 30 days following the date on which his employment terminates, a
lump sum payment in an amount equal to the present value of the additional
employer contributions to which he would have been entitled under any and all
qualified defined contribution plans and non-qualified plans related thereto
maintained by, or covering employees of, the Company and the Bank as if he were
100% vested thereunder and had continued to be employed during the Coverage
Period at the highest annual rate of Base Salary achieved during the Employment
Period and making the maximum amount of employee contributions, if any, required
or permitted under such plan or plans, with such present value to be determined
on the basis of a discount rate, compounded using the compounding period that
corresponds to the frequency with which employer contributions are made to the
relevant plan, equal to the applicable short-term federal rate prescribed under
Section 1274(d) of the Code, provided that no payments shall be made pursuant to
this subsection (vi) with respect to the Company’s Employee Stock Ownership Plan
(“ESOP”) if the ESOP  is terminated effective as of a date within one year of
the date of the termination of the Executive’s employment, with the Executive to
reimburse the Employer for any such payments previously made within 30 days of
the Executive’s receipt of a request for reimbursement from the Employer;


(vii) for the first year following the date on which his employment terminates,
reimbursement for all reasonable expenses incurred by the Executive in
connection with the search for new employment, including without limitation
those of a placement agency or service, and reimbursement for all reasonable
relocation expenses incurred by the Executive in connection with securing new
employment, with such expenses to be reimbursed promptly by the Employer and in
any event no later than March 15 of the year immediately following the year in
which such expenses were incurred; provided, however, that the amounts payable
by the Employer pursuant to this subsection (viii) shall not exceed $25,000; and


(viii) within 30 days following the date on which his employment terminates,
upon the surrender of then outstanding options or appreciation rights (other
than options or appreciation rights which do not, by their terms, vest in the
event of a Change in Control as defined in Section 11(a) hereof) previously
issued to the Executive under any stock option and appreciation rights plan or
program maintained by, or covering employees of, the Employer, a lump sum
payment in an amount equal to the product of:


(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date on which his employment terminates, over (II) the exercise price per
share for such option or appreciation right, as specified in or under the
relevant plan or program; multiplied by


(B) the number of shares with respect to which options or appreciation rights
are being surrendered.


The Employer and the Executive agree that the Employer may condition the
payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi) and
(vii) on the receipt of the Executive's resignation from any and all positions
which he holds as an officer, director or committee member with respect to the
Employer or any of its subsidiaries or affiliates.

7

--------------------------------------------------------------------------------



(c)           In the event the Executive’s employment is terminated by voluntary
resignation (including voluntary retirement) subsequent to January 1, 2009 but
before the end of the Employment Period other than pursuant to Section 9(a) and
such termination occurs either before a Change in Control as defined in Section
11(a) or more than two years after a Change in Control, the Employer shall pay
and provide to the Executive (or, in the event of his subsequent death, to his
estate):


(i)  his earned but unpaid Base Salary  as of the date of the termination of his
employment, with such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;
 
(ii)  the benefits, if any, to which he is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Company's and the Bank’s officers and employees through the date
of the termination of his employment;
 
(iii)  in eighteen (18) equal monthly installments beginning with the first
business day of the month following the Executive’s termination of employment an
aggregate amount equal to 1.125 times his Base Salary as in effect immediately
prior to his termination; provided that if the Executive is a “Specified
Employee” (as defined in Section 409A of the Code and the regulations
thereunder) as of the date of termination of his employment, then the monthly
installments shall not commence until the first business day of the month
following the lapse of six months from the date of termination of employment
(the “Delayed Payment Date”), with the monthly installments that would have been
paid prior to the Delayed Payment Date absent the six-month delay required by
Section 409A of the Code to be aggregated and included in the payment made on
the Delayed Payment Date and to be counted toward the total of eighteen (18)
monthly installments; and
 
(iv)  continued group health and dental insurance benefits at the same level as
in effect as of the date of termination of employment for a period of eighteen
(18) months beginning on the date his employment terminates; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 9(c)(iv) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the participation of the
Executive or other covered dependents in any group insurance plan is barred, the
Employer shall either arrange to provide such persons with insurance benefits
substantially similar to those which the Executive was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employer
as of the date of termination of employment.


SECTION 10.
TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.



                      (a)           In the event that the Executive's employment
with the Employer shall terminate during the Employment Period on account of:



8

--------------------------------------------------------------------------------



(i)            the discharge of the Executive for "cause," which, for purposes
of this Agreement, shall mean a discharge because either the Company Board or
the Bank Board determines that the Executive has: (A) willfully failed to
perform his assigned duties under this Agreement, other than any failure
resulting from the Executive’s incapacity due to physical or mental impairment;
(B) committed an act involving moral turpitude in the course of his employment
with the Employer and its subsidiaries; (C) engaged in willful misconduct; (D)
breached his fiduciary duties for personal profit; (E) willfully violated, in
any material respect, any law, rule or regulation (other than traffic violations
or similar offenses), written agreement or final cease-and-desist order with
respect to his performance of services for the Company or the Bank, as
determined by the Company Board or the Bank Board; or (F) materially breached
the terms of this Agreement and failed to cure such material breach during a
15-day period following the date on which the Company Board or the Bank Board
gives written notice to the Executive of the material breach;


(ii)           the Executive's voluntary resignation from employment (including
voluntary retirement) with the Company and the Bank for reasons other than Good
Reason as specified in Section 9(a)(i) and other than pursuant to the provisions
of Section 9(c); or


(iii)            the death of the Executive while employed by the Employer, or
the termination of the Executive's employment because of "Disability" as defined
in Section 10(c) below;


then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid Base Salary as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs, and (C) the provision of such other benefits,
if any, to which he is entitled as a former employee under the Company's or the
Bank’s employee benefit plans and programs and compensation plans and programs.


                      (b)           For purposes of this Section 10, no act or
failure to act, on the part of the Executive, shall be considered "willful"
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive's action or omission was in the
best interests of the Employer.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Company Board, the
Bank Board or based upon the written advice of counsel for the Employer shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employer.  The cessation of
employment of the Executive shall not be deemed to be for "cause" within the
meaning of Section 10(a)(i) unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of
three-fourths of the members of the Company Board or the Bank Board at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before such Board), finding that, in the good faith
opinion of such Board, the Executive is guilty of the conduct described in
Section 10(a)(i) above, and specifying the particulars thereof in detail.

9

--------------------------------------------------------------------------------



                      (c)           “Disability” shall be deemed to have
occurred if the Executive: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Employer.


                      (d)           During any period in which the Executive is
absent due to physical or mental impairment, the Employer may, without breaching
this Agreement, appoint another person or persons to act as interim Senior
Executive Vice President and interim Chief Financial Officer pending the
Executive’s return to his duties on a full-time basis hereunder or his
termination as a result of such Disability.  Prior to the Executive’s employment
being terminated due to Disability under Section 10(e) hereof, the Executive
shall continue to receive his full Base Salary, bonuses and other benefits to
which he is entitled under this Agreement, including continued participation in
all employee benefit plans and programs.


                      (e)           The Employer may provide notice to the
Executive in writing that it intends to terminate the Executive’s employment
under this Agreement, with the termination date to be on or after the date that
the Executive is deemed to have a Disability.  At the time his employment
hereunder is terminated due to Disability, (i) the Executive shall not be
entitled to any payments or benefits pursuant to Sections 4 and 5 hereof for
periods subsequent to such date of termination, and (ii) the Executive shall
become entitled to receive the Disability payments that may be available under
any applicable long-term disability plan or other benefit plan.


SECTION 11.
PAYMENTS UPON A CHANGE IN CONTROL.



The term “Change in Control” means the occurrence of any of the following:


           (1)           any person or “group” of persons (as provided under
Section 409A of the Code, and any Internal Revenue Service (the “IRS”) guidance
and regulations issued under Section 409A of the Code) acquires ownership of
stock of the Company or the Bank that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the outstanding stock of the Company or the Bank, provided that
the stock of the Company or the Bank remains outstanding after such acquisition
and provided further that if the person or group of persons is already deemed to
own more than 50% of the total fair market value or total voting power, then the
acquisition of additional stock by such person or group of persons shall not
constitute an additional Change in Control;


           (2)           any person or “group” of persons (as provided under
Section 409A of the Code and any IRS guidance and regulations issued under
Section 409A of the Code)  acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group of
persons) ownership of stock of the Company or the Bank possessing 30% or more of
the total voting power of the stock of the Company or the Bank, provided that if
a person or group of persons that is deemed to have effective control of the
Company or the Bank pursuant to this clause acquires additional stock of the
Company or the Bank, such additional acquisition shall not constitute an
additional Change in Control;

10

--------------------------------------------------------------------------------



           (3)           a majority of the members of the Board of Directors of
the Company is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Board of Directors
of the Company prior to the date of the appointment or election, provided that
if a person or group of persons that is deemed to have effective control of the
Company or the Bank pursuant to this clause acquires stock of the Company or the
Bank that would trigger either clauses (1) or (2) above, such acquisition of
stock shall not constitute an additional Change in Control; and


           (4)           any person or “group” of persons (as provided under
Section 409A of the Code and any IRS guidance and regulations issued under
Section 409A of the Code) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or group of
persons) assets from the Company or the Bank that have a total gross fair market
value equal to 40% or more of the total gross fair market value of all of the
assets of the Company or the Bank, as the case may be, immediately prior to such
acquisition or acquisitions.  For purposes of this provision, “gross fair market
value” means the value of the assets of the Company or the Bank, as the case may
be, or the value of the assets being disposed of, determined without regard to
any liabilities associated with such assets.  A transfer of assets by the
Company or the Bank to related persons, shareholders or entities shall not be
treated as a Change in Control to the extent that such transfers are excluded
from the definition of a change in control under Section 409A of the Code and
the regulations issued thereunder.


                      (b)           For purposes of determining whether a Change
in Control has occurred, persons will not be considered to be acting as a group
solely because they purchase or own stock of the Company at the same time.


                      (c)           Upon the occurrence of a Change in Control
prior to the expiration of the Employment Period, the Executive shall be
entitled to receive a severance benefit in an amount as calculated
hereunder.  If the Executive is not terminated as of the Change in Control, he
shall receive a lump sum payment within 25 days after the effective time of such
Change in Control in an amount equal to 1.5 times the Executive’s Base Amount,
as hereinafter defined, from the Employer.  If the Executive’s employment is
terminated as of the Change of Control, he shall receive a lump sum payment
within 25 days after the effective time of such Change in Control in an amount
equal to 3.0 times the Executive’s Base Amount from the Employer, minus $1.00.
If the Executive’s employment is not terminated as of the Change in Control but
is terminated within one year thereafter by either the Employer for other than
cause or by the Executive upon the occurrence of any of the events set forth in
Section 9(a)(i), then in addition to the payment made at or within 25 days of
the Change in Control, the Executive shall receive a lump sum payment upon
termination of employment from the Employer or its predecessor in an amount
equal to 1.5 times the Executive’s Base Amount as calculated in connection with
the Change in Control. If the Executive’s employment is terminated more than one
year but less than two years after the Change in Control by either Employer
other than for cause or by the Executive upon the occurrence of any of the
events set forth in Section 9(a)(i), then in addition to the payment made at or
within 25 days of the Change in Control, he shall receive a lump sum payment
upon termination from the Employer or its predecessor in an amount equal to 1.5
times the Executive’s Base Amount as if the Change in Control had occurred as of
the date of termination; provided however, that for purposes of calculating the
Executive’s Base Amount for purposes of this sentence, any income related to the
initial severance payment paid to the Executive at or within 25 days of the
Change in Control pursuant to this Section 11(c) shall be excluded.  For
purposes hereof, “Base Amount” shall be equal to the Executive’s “base amount”
(excluding any income resulting from the vesting of restricted stock or the
exercise of non-qualified options on or prior to the Effective Date) as defined
under Section 280G of the Code.  The Executive shall not be entitled to receive
any payments or benefits under Section 9 of this Agreement if he receives
payments pursuant to this Section 11(c) unless his employment is terminated more
than two years after a Change in Control.

11

--------------------------------------------------------------------------------



SECTION 12.
TAX INDEMNIFICATION.



                      (a)  If the payments and benefits pursuant to this
Agreement, either alone or together with other payments and benefits which the
Executive has the right to receive from the Employer and its subsidiaries, would
constitute a “parachute payment” as defined in Section 280G(b)(2) of the Code
(the “Initial Parachute Payment”), then the Company shall pay to the Executive,
at the time such payments or benefits are paid and subject to applicable
withholding requirements, a lump sum cash amount equal to the sum of the
following:


(i)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive’s “base amount” from the Employer and
its subsidiaries (including their predecessors), as defined in Section 280G
(b)(3) of the Code, with the difference between the Initial Parachute Payment
and the Executive’s base amount being hereinafter referred to as the “Initial
Excess Parachute Payment”; and


(ii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state and federal
income and excise taxes on the payment provided under clause (i) above and on
any payments under this clause (ii).  In computing such tax allowance, the
payment to be made under clause (i) above shall be multiplied by the “gross up
percentage” (“GUP”).  The GUP shall be determined as follows:


                                   Tax Rate
                      GUP  =
                                  1- Tax Rate


           The Tax Rate for purposes of computing the GUP shall be the highest
marginal federal and state income and employment-related tax rate (including
Social Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.


                      (b)  Notwithstanding the foregoing, if it shall
subsequently be determined in a final judicial determination or a final
administrative settlement to which the Executive is a party that the actual
excess parachute payment as defined in Section 280G(b)(1) of the Code (before
giving effect to the payments under Sections 12(a)(i) and (ii) above) is
different from the Initial Excess Parachute Payment (such different amount being
hereafter referred to as the “Determinative Excess Parachute Payment”), then the
Company’s independent tax counsel or accountants shall determine the amount (the
“Adjustment Amount”) which either the Executive must pay to the Company or the
Company must pay to the Executive in order to put the Executive (or the Company,
as the case may be) in the same position the Executive (or the Company, as the
case may be) would have been if the Initial Excess Parachute Payment had been
equal to the Determinative Excess Parachute Payment. In determining the
Adjustment Amount, the independent tax counsel or accountants shall take into
account any and all taxes (including any penalties and interest) paid by or for
the Executive or refunded to the Executive or for the Executive’s benefit.  As
soon as practicable after the Adjustment Amount has been so determined, and in
no event more than thirty (30) days after the Adjustment Amount has been so
determined, the Company shall pay the Adjustment Amount to the Executive or the
Executive shall repay the Adjustment Amount to the Company, as the case may be.

12

--------------------------------------------------------------------------------



                      (c)  In each calendar year that the Executive receives
payments of benefits that constitute a parachute payment, the Executive shall
report on his state and federal income tax returns such information as is
consistent with the determination made by the independent tax counsel or
accountants of the Company as described above.  The Company shall indemnify and
hold the Executive harmless from any and all losses, costs and expenses
(including without limitation, reasonable attorneys’ fees, interest, fines and
penalties) which the Executive incurs as a result of so reporting such
information, with such indemnification to be paid by the Company to the
Executive as soon as practicable and in any event no later than March 15 of the
year immediately following the year in which the amount subject to
indemnification was determined.  The Executive shall promptly notify the Company
in writing whenever the Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section 12 is being reviewed or is in dispute.  The Company shall assume
control at its expense over all legal and accounting matters pertaining to such
federal tax treatment (except to the extent necessary or appropriate for the
Executive to resolve any such proceeding with respect to any matter unrelated to
amounts paid or payable pursuant to this Section 12) and the Executive shall
cooperate fully with the Company in any such proceeding.  The Executive shall
not enter into any compromise or settlement or otherwise prejudice any rights
the Company may have in connection therewith without the prior consent of the
Company.


                      (d)  The Executive hereby agrees with the Employer and any
successor thereto to in good faith consider and take steps commonly used to
minimize or eliminate any tax liability or costs that would otherwise be created
by the tax indemnification provisions set forth in Section 12 of this Agreement
if requested to do so by the Employer or any successor thereto; provided,
however, that the foregoing language shall neither require the Executive to take
or not take any specific action in furtherance thereof nor contravene, limit or
remove any right or privilege provided to the Executive under this Agreement.


SECTION 13.
SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS.



                      All payments provided in this Agreement shall be timely
paid in cash or check from the general funds of the Company or the
Bank.  Payments pursuant to this Agreement shall be allocated between the
Company and the Bank in proportion to the level of activity and the time
expended on such activities by the Executive as determined by the Company and
the Bank on a quarterly basis, unless the applicable provision of this Agreement
specifies that the payment shall be made by either the Company or the Bank.  In
no event shall the Executive receive duplicate payments or benefits from the
Company and the Bank.



13

--------------------------------------------------------------------------------



SECTION 14.
COVENANT NOT TO COMPETE.



In the event the Executive’s employment with the Employer is terminated for any
reason prior to the expiration of the Employment Period other than a termination
of employment occurring within 30 days of a Change in Control, the Executive
hereby covenants and agrees that for a period of two years following the date of
his termination of employment with the Employer (or, if less, for the Remaining
Employment Period), he shall not, without the written consent of the Employer,
become an officer, employee, consultant, director or trustee of any savings
bank, savings and loan association, savings and loan holding company, bank or
bank holding company, or any direct or indirect subsidiary or affiliate of any
such entity, that entails working within any county in which the Company or the
Bank maintains an office as of the date of termination of the Executive’s
employment.


SECTION 15.
CONFIDENTIALITY.



                      Unless he obtains the prior written consent of the
Employer, the Executive shall at all times keep confidential and shall refrain
from using for the benefit of himself, or any person or entity other than the
Employer or its subsidiaries, any material document or information obtained from
the Employer or its subsidiaries, in the course of his employment with any of
them concerning their properties, operations or business (unless such document
or information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employer's consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.


SECTION 16.
SOLICITATION.



                      The Executive hereby covenants and agrees that, for a
period of two years following his termination of employment with the Employer
for any reason, he shall not, without the written consent of the Employer,
either directly or indirectly:


                      (a) solicit, offer employment to, or take any other action
intended, or that a reasonable person acting in like circumstances would expect,
to have the effect of causing any officer or employee of the Employer or any of
its subsidiaries or affiliates to terminate his employment and accept employment
or become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14;



14

--------------------------------------------------------------------------------



                      (b) provide any information, advice or recommendation with
respect to any such officer or employee to any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in Section 14, that is intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Employer or any of its
subsidiaries or affiliates to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any savings bank, savings and loan association, bank, bank
holding company, savings and loan holding company, or other institution engaged
in the business of accepting deposits, making loans or doing business within the
counties specified in Section 14; or


                      (c) solicit, provide any information, advice or
recommendation or take any other action intended, or that a reasonable person
acting in like circumstances would expect, to have the effect of causing any
customer of the Company or the Bank to terminate an existing business or
commercial relationship with the Company or the Bank.


SECTION 17.
NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.



                      The termination of the Executive's employment during the
Employment Period or thereafter, whether by the Employer or by the Executive,
shall have no effect on the vested rights of the Executive under the Company's
or the Bank’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, or other employee benefit plans or programs, or
compensation plans or programs in which the Executive was a participant.


SECTION 18.
SUCCESSORS AND ASSIGNS.



                      (a) This Agreement is personal to each of the parties
hereto, and no party may assign or delegate any of its rights or obligations
hereunder without first obtaining the written consent of the other parties;
provided, however, that the Employer will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Employer, by an
assumption agreement in form and substance  satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  Failure of the Employer to obtain
such an assumption agreement prior to the effectiveness of any such succession
or assignment shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Employer in the same amount and on the same
terms as the compensation pursuant to Sections 9 and 11 hereof.  For purposes of
implementing the provisions of this Section 18(a), the date which any such
succession without an assumption agreement becomes effective shall be deemed the
date of termination of the Executive’s employment.


                      (b) This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devises and legatees.

15

--------------------------------------------------------------------------------



SECTION 19.
NOTICES.



                      Any communication required or permitted to be given under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party:


                      If to the Executive:


                      Eugene T. Sobol
                      At the address last appearing
                      on the personnel records of
                      the Executive


                      If to the Employer:


                      KNBT Bancorp, Inc.
                      Keystone Nazareth Bank & Trust Company
                      Route 512 and Highland Avenue
                      Bethlehem, Pennsylvania 18017

 
(or the address of the Company’s or the Bank’s principal executive office, if
different)

                      Attention: Chairman of the Board


                      with a copy, in the case of a notice to the Employer, to:


                      Elias, Matz, Tiernan & Herrick L.L.P.
                      734 15th Street, N.W.
                      Washington, D.C.  20005
                      Attention: Raymond A. Tiernan, Esq.
                                     Philip Ross Bevan, Esq.


SECTION 20.
INDEMNIFICATION FOR ATTORNEYS' FEES.



                      (a) The Employer shall indemnify, hold harmless and defend
the Executive against reasonable costs, including legal fees and expenses,
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved, as a result of his efforts, in good
faith, to defend or enforce the terms of this Agreement.  For purposes of this
Agreement, any settlement agreement which provides for payment of any amounts in
settlement of the Employer's obligations hereunder shall be conclusive evidence
of the Executive's entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.

16

--------------------------------------------------------------------------------



                      (b) The Employer's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against the
Executive or others.  Unless it is determined that a claim made by the Executive
was either frivolous or made in bad faith, the Employer agrees to pay as
incurred (and in any event no later than March 15 of the year immediately
following the year in which incurred), to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
or in connection with his consultation with legal counsel or arising out of any
action, suit, proceeding or contest (regardless of the outcome thereof) by the
Employer, the Executive or others regarding the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.  This Section 20(b) shall apply whether such
consultation, action, suit, proceeding or contest arises before, on, after or as
a result of a Change in Control.


SECTION 21.
PROVISIONS APPLICABLE FOLLOWING THE ACQUISITION BY NATIONAL PENN.



                      The Company, the Bank, the Executive, National Penn
Bancshares, Inc. (“National Penn”) and National Penn Bank (“NPBank”) previously
entered into a Release, Consulting and Noncompetition Agreement dated September
6, 2007 (the “Consulting Agreement”).  This amendment and restatement of the
Prior Agreement does not alter or modify the Consulting Agreement in any manner,
except that the definition of “Employment Agreement” in the third Whereas clause
in the Consulting Agreement shall refer to this Amended and Restated Employment
Agreement dated November 15, 2007.  All other provisions of the Consulting
Agreement shall continue in full force and effect.


SECTION 22.
SEVERABILITY.



                      A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.


SECTION 23.
WAIVER.



                      Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.


SECTION 24.
COUNTERPARTS.



                      This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

17

--------------------------------------------------------------------------------



SECTION 25.
GOVERNING LAW.



                      This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of
Pennsylvania  applicable to contracts entered into and to be performed entirely
within the Commonwealth  of Pennsylvania, except to the extent that federal law
controls.


SECTION 26.
HEADINGS AND CONSTRUCTION.



                      The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section.  Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.


SECTION 27.
ENTIRE AGREEMENT; MODIFICATIONS.



                      This instrument and the Consulting Agreement contain the
entire agreement of the parties relating to the subject matter hereof, and
supersede in their entirety any and all prior agreements, understandings or
representations relating to the subject matter hereof, including but not limited
to the Prior Agreement.  No modifications of this Agreement shall be valid
unless made in writing and signed by the parties hereto.  provided, however,
that if the Employer determines, after a review of the final regulations issued
under Section 409A of the Code and all applicable IRS guidance, that this
Agreement should be further amended to avoid triggering the tax and interest
penalties imposed by Section 409A of the Code, the Employer may amend this
Agreement to the extent necessary to avoid triggering the tax and interest
penalties imposed by Section 409A of the Code.


SECTION 28.
REQUIRED REGULATORY PROVISIONS.



                      Notwithstanding anything herein contained to the contrary,
any payments to the Executive by the Employer, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section
1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part 359.


 
SECTION 29.  DISPUTE RESOLUTION.



                      (a)           In the event of any dispute, claim, question
or disagreement arising out of or relating to this Agreement or the breach
hereof, the parties hereto shall use their best efforts to settle such dispute,
claim, question or disagreement.  To this effect, they shall consult and
negotiate with each other, in good faith, and, recognizing their mutual
interests, attempt to reach a just and equitable solution satisfactory to both
parties.


                      (b)           If they do not reach such a solution within
a period of thirty (30) days, then the parties agree first to endeavor in good
faith to amicably settle their dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association (the “AAA”), before
resorting to arbitration.

18

--------------------------------------------------------------------------------



                      (c)           Thereafter, any unresolved controversy or
claim arising out of or relating to this Agreement or the breach thereof, upon
notice by any party to the other, shall be submitted to and finally settled by
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the AAA in effect at the time demand for arbitration is made by any such
party.  The parties shall mutually agree upon a single arbitrator within thirty
(30) days of such demand.  In the event that the parties are unable to so agree
within such thirty (30) day period, then within the following thirty (30) day
period, one arbitrator shall be named by each party.  A third arbitrator shall
be named by the two arbitrators so chosen within ten (10) days after the
appointment of the first two arbitrators.  In the event that the third
arbitrator is not agreed upon, he or she shall be named by the AAA.  Arbitration
shall occur in Bethlehem, Pennsylvania or such other location as may be mutually
agreed to by the parties.


                      (d)           The award made by all or a majority of the
panel of arbitrators shall be final and binding, and judgment may be entered
based upon such award in any court of law having competent jurisdiction.  The
award is subject to confirmation, modification, correction or vacation only as
explicitly provided in Title 9 of the United States Code.  The prevailing party
shall be entitled to receive any award of pre- and post-award interest as well
as attorney’s fees incurred in connection with the arbitration and any judicial
proceedings related thereto.  The parties acknowledge that this Agreement
evidences a transaction involving interstate commerce.  The United States
Arbitration Act and the Rules shall govern the interpretation, enforcement, and
proceedings pursuant to this Section.  Any provisional remedy which would be
available from a court of law shall be available from the arbitrators to the
parties to this Agreement pending arbitration.  Either party may make an
application to the arbitrators seeking injunctive relief to maintain the status
quo, or may seek from a court of competent jurisdiction any interim or
provisional relief that may be necessary to protect the rights and property of
that party, until such times as the arbitration award is rendered or the
controversy otherwise resolved.





19

--------------------------------------------------------------------------------



                      IN WITNESS WHEREOF, the Employer has caused this Agreement
to be executed and the Executive has hereunto set his hand, all as of the day
and year first above written.


                      THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.





                 
Eugene T. Sobol, Executive
         
ATTEST:
   
KEYSTONE NAZARETH BANK
     
& TRUST COMPANY
         
BY:
   
BY:
 
Name:
Michele A. Linsky
 
Name:
Jeffrey P. Feather
Title:
Corporate Secretary
 
Title:
Chairman of the Board
                             
[Seal]
                           
ATTEST:
   
KNBT BANCORP, INC.
         
BY:
   
BY:
 
Name:
Michele A. Linsky
 
Name:
Jeffrey P. Feather
Title:
Corporate Secretary
 
Title:
Chairman of the Board




20

--------------------------------------------------------------------------------


